Citation Nr: 0610254	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-03 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Tampa, Florida


THE ISSUE


Entitlement to reimbursement for the cost of private medical 
services incurred at the Cape Coral Hospital on March 13, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend, S. L.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1970.

This is an appeal from an October 2002 decision by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Tampa, 
Florida, which denied entitlement to reimbursement or payment 
of the expenses incurred in connection with emergency room 
services incurred by the veteran at the Cape Coral Hospital 
in Cape Coral, Florida, on March 13, 2002.  The VA Regional 
Office (RO) in St. Petersburg has jurisdiction over the 
veteran's claims file.

In September 2005, the veteran, who was accompanied by a 
friend, S.L., testified at a Travel Board hearing before the 
undersigned Veterans Law Judge; a copy of the transcript is 
associated with the record.


FINDINGS OF FACT

1.  The veteran has total disability that is permanent in 
nature due to service-connected disabilities.

2.  The evidence is in relative equipoise as to whether his 
treatment at the Cape Coral Hospital on March 13, 2002 was on 
an emergent basis with no VA facility feasibly available.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
requirements for VA reimbursement or payment for the cost of 
unauthorized private medical services incurred at the Cape 
Coral Hospital in Cape Coral, Florida, on March 13, 2002, 
have been met.  38 U.S.C.A. §§ 1728, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether VA's notice and duty to assist 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the Board is not precluded from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the veteran, and as such the 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§§ 17.120 (2005).  Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995).

The initial requirement is that treatment be for a service-
connected disability or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  38 C.F.R. § 17.52 (2005).  In 
an August 2000 rating decision, the RO found that the veteran 
has been individually unemployable due to service-connected 
disabilities since May 25, 2000.  Subsequently, in an October 
2002 rating decision, the RO determined that the veteran has 
been permanently and totally disabled from service-connected 
disabilities, effective from February 9, 2001.  38 C.F.R. 
§ 17.120(a)(3) (2005).  

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).  

At his September 2005 hearing, the veteran testified that the 
medical expenses were incurred because, after a fall when he 
injured his service-connected hip and back, he spent two and 
a half, almost three, days, in a supine position and in such 
pain that he could not move, in spite of the fact that he was 
taking painkillers prescribed by VA; and that his friend, 
S.L., had to help him with everything and that he could not 
get in the car or anything.  He added that the pain 
medication was not alleviating the pain and he could not 
move; that he called the VA triage office at the Ft. Myers VA 
outpatient clinic (OPC); that VA staff told him that they 
could not see him as he did not have a scheduled appointment, 
and that, if he thought that it was an emergency, that he 
should go to the hospital, to the emergency room, and that 
the VA patient representative and head nurse authorized him 
to go to the emergency room.  The fire department sent an 
ambulance to his house, which took him to the Cape Coral 
Hospital, where they took x-rays to see if his hip had been 
dislocated (it was not), gave him pain medicine and an 
injection, and sent him home.  

S. L. testified that, after the veteran's fall, it took her 
and another of the veteran's friends forever to get him in 
the house, even though there were no stairs; that he laid on 
the couch but could not even go to the bathroom; that she had 
to bring the veteran a bucket so that he could go to the 
bathroom; that she had to bring him food; and that the 
veteran was in so much pain, he could not move or do 
anything.  She confirmed that she accompanied the veteran to 
the private hospital and that she was there when he called 
the Ft. Myers VA OPC.  After treatment, S. L. stated that the 
veteran was discharged and brought out to the car in a 
wheelchair; that, because he was in a lot of pain, they put 
him in the back seat of the car so he could lie down; that 
they took him home and put him on the couch; and that he did 
not move again until he went back to the hospital.  Later, 
the veteran went back to the emergency room, but was not 
admitted, because VA sent an ambulance to take him to the Bay 
Pines VAMC, where he was placed in traction and on strict bed 
rest for two weeks.  The veteran stated that the Cape Coral 
Hospital and the Ft. Myers VA OPC were 10 and 25 to 30 miles 
away from his house, respectively.  

In October 2002, the claim was denied as non-emergent.  The 
final diagnosis was chronic back pain and right hip contusion 
with history of right hip arthroplasty.

As noted above, the basis for the denial of this claim was 
that the medical services were for non-emergent care.  With 
respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provides a 
definition of when an emergency exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  Emergency services is defined in 
38 C.F.R. § 17.1002, one of the regulations implementing the 
Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(codified at 38 U.S.C.A. § 1725 (West 2002)).  See 38 C.F.R. 
§ 17.1002(b) (2005).  Although certainly not a binding 
definition when considering reimbursement under 38 C.F.R. 
§ 17.120, it does provide a frame of reference.  

Under 38 C.F.R. § 17.1002, payment or reimbursement of the 
cost of emergency services maybe warranted where treatment is 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The Board concludes that the symptoms the veteran was 
experiencing, including severe pain and an inability to move, 
after allowing his prescribed medications to work over 
two/three days, would have caused a prudent layperson to have 
reasonably expected that any further delay in seeking 
immediate medical attention would have been hazardous to the 
veteran's health.  This is particularly so in light of the 
following.  The veteran was rated permanently and totally 
disabled due to a total right hip replacement (rated as 50 
percent disabling) and residuals of a lumbar fusion (rated as 
40 percent disabling).  Because of severe hip pain following 
his fall, it was unclear whether the veteran had dislocated 
his hip, which was not ruled out until x-rays were taken 
following admission at the emergency room at the Cape Coral 
Hospital.  Moreover, both the veteran and S. L. indicated 
that he was unable to move and that S. L. had to help him 
with everything.  Therefore, the Board concludes that it is 
at least as likely as not that an emergent condition existed.  
In resolving all doubt in the veteran's behalf, the Board 
concludes the medical services the veteran received on March 
13, 2002, were rendered in a medical emergency of such nature 
that delay would have been hazardous to his health.

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton, 
7 Vet. App. at 327.  Feasibly available is not defined in 
38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the 
provisions of 38 C.F.R. § 17.53, a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2005).  
The veteran testified that he could not get an appointment at 
the VA OPC.  The veteran lives in Bokeelia within minutes of 
the private hospital where he was taken by the fire 
department ambulance.  While the nearest VAMC is located in 
Bay Pines (Tampa) about 117 miles from the veteran's 
residence. 

In a telephone call to VA triage at the Ft. Myers VA OPC 
prior to going to the private hospital emergency room, the 
veteran indicated that he had fallen and injured his back 
three days earlier and had been unable to get out of bed.  
The VA nurse manager advised him to call 911 and to be 
evaluated in the nearest emergency room and to keep the VA 
posted.  The evidence does not show that it would have been 
feasible based on the veteran's condition to transport him to 
the Bay Pines VAMC on March 13, 2002.  This is confirmed by a 
VA Form 119, Report of Contact, dated October 18, 2002, in 
which the lead clerk and the unit supervisor at the Bay Pines 
VAMC recommended approval of the claim because it was for 
emergent care given the veteran's history of hip arthroplasty 
and back fusion(s).  Therefore, the Board concludes that it 
is at least as likely as not that the decision to transport 
the veteran to the emergency room at the nearest private 
hospital, approximately 100 miles closer than the Bay Pines 
VAMC in Tampa was based upon the response of the VA OPC and 
their knowledge with respect to the veteran's medical 
condition at that time (i.e., the nature of his complaints), 
as well as the veteran's medical history of hip arthroplasty 
and back fusion(s).  In resolving all doubt in the veteran's 
behalf, the Board concludes that a VA facility was not 
feasibly available.  

On the basis of the above analysis, the undersigned finds 
that the evidence is in equipoise with respect to whether or 
not all of the requirements for reimbursement for medical 
expenses incurred on March 13, 2002, have been met.  In 
resolving all doubt in the veteran's behalf, the requirements 
for reimbursement for medical expenses incurred at that time 
have been met.  


ORDER

Reimbursement for the cost of private medical services 
incurred at the Cape Coral Hospital in Cape Coral, Florida, 
on March 13, 2002, is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


